Exhibit 10.1

Hand Delivered

November 21, 2007

Mr. Bernard M. Gordon
Chairman of the Board of Directors
Analogic Corporation
8 Centennial Drive
Peabody, MA 01960

Dear Bernie:

I am sending you this letter to acknowledge my and the rest of the Analogic
Board of Directors’ appreciation for the role you played during fiscal year 2007
in stabilizing Analogic’s operations, and subsequently, assuring a smooth
transition to me of the Chief Executive Officer responsibilities. When you first
accepted the interim Chief Executive Officer role, it was understood that you
would spend approximately half of your time here at Analogic, and the other half
at Neurologica. In reality, however, you spent far more than half of your time
here at Analogic. Furthermore, your valuable service in the capacity of Advisor
to the President from May through July 2007 (and since that time as Chairman of
the Board) has enabled me to accelerate the pace of my orientation to Analogic’s
businesses, customers, employees, culture, etc. This assistance assured a smooth
handoff of many of the successful initiatives you had underway while you served
as CEO during the prior seven months,. The Board of Directors would like to
recognize both your efforts and your success as both Chief Executive Officer and
Advisor to the President during fiscal year 2007.

In addition, the Directors would like to acknowledge the long service you
provided to Analogic as its Founder and Chief Executive Officer. Recognizing you
benefited as a shareholder through the increased value of your founders shares,
the Board would also like to recognize the fact that you worked for many years
without many of the customary compensation elements typically afforded an
individual in the position of Chief Executive Officer, including annual stock
awards, supplemental pension benefits, perquisites, etc. In consideration of the
above, and of your valuable assistance to me, and of the fact that your tenure
as an employee of Analogic has officially come to an end, and of your agreements
set forth below, the Board of Directors would like to present you with a special
payment of $300,000. Please acknowledge your agreement with the following by
signing and returning to me one of the duplicate originals of this letter:



  •   With the exception of ongoing Board fees, you acknowledge and agree that
Analogic has fully satisfied its financial and other obligations to you arising
at any time up to this date, and fully release Analogic from all claims in
connection with or related to any and all such obligations.



  •   You will continue to abide by all Analogic policies applicable to you as a
director, including the Analogic Code of Business Conduct and Ethics, and will
acknowledge annually that you will comply with each such policy by executing
appropriate documentation to such effect for each year that you continue to
serve as a director.



  •   You agree you will not directly or indirectly solicit any active employee
of Analogic until 2 years from the date of your last employment or one year
after you leave Analogic’s Board of Directors, whichever comes later. You will
not be considered to have solicited any such employee who voluntarily approaches
you or Neurologica and initiates discussions concerning employment.



  •   You will provide assistance to the Company from time to time when
requested by the Company with respect to litigation to which the Company is a
party.

1





Page 2
November 21, 2007
Bernard M. Gordon

Bernie, I would like to reiterate my sincere appreciation for your guidance
since the time of my arrival at Analogic, and I look forward to a continued
fruitful relationship with you both as an advisor and as a fellow Analogic Board
member.

Sincerely,

/s/ JAMES W. GREEN
James W. Green, President and CEO

Analogic Corporation

Acknowledged and agreed to:

/s/ BERNARD M. GORDON 11/23/07
Bernard M. Gordon            Date

2